IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THOMAS FRANCIS TRUE, IV,                : No. 185 MM 2014
                                        :
             Petitioner                 :
                                        :
      v.                                :
                                        :
PENNSYLVANIA BOARD OF LAW               :
EXAMINERS,                              :
                                        :
                    Respondent          :


                                     ORDER


PER CURIAM
     AND NOW, this 8th day of April, 2015, the Petition for Review per Pa.B.A.R. 222

is DENIED.